Title: To Thomas Jefferson from Robert Mayo, 27 January 1823
From: Mayo, Robert
To: Jefferson, Thomas

Sir,Jany 27th 1823We would be exceedingly sorry to intrude upon you with unbecoming importunities even on the subject of education (which all the world knows enjoys your best wishes) though  your written approbation was an indispensible key to the hearts of the Community, ’ere they could be prevailed on to patronize any scheme intended to promote that important object. But viewing your deep concern for the advancement of literature we feel assured that we do not incur this risk, by again soliciting—were it only a single commendatory line from you, in behalf of our library system of education. We have been favoured with communications from several other gentleman to whom we addressed copies of our circular, and should be afflicted with the most poignant regret, not to able, along with theirs, to lay before the public some remarks, or even a simple benediction, from you on the subject.We beg you will excuse our zeal, and accept assurances of our high consideration and esteem.Robert MayoW. A. BartonComtee of the Richd.Juvenile Library Co